Citation Nr: 0432050	
Decision Date: 12/03/04    Archive Date: 12/14/04	

DOCKET NO.  98-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as degenerative disc disease at the level 
of the 4th and 5th lumbar vertebrae, and/or arthritis. 

2.  Entitlement to an evaluation in excess of 20 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from December 1947 to 
January 1954, from April 1954 to April 1960, and from July 
1960 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 1997 and December 1998 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In a rating decision of May 2002, the RO granted service 
connection for prostate cancer.  Moreover, in a subsequent 
rating decision of August 2003, the RO granted service 
connection for post-traumatic stress disorder.  During the 
course of that rating decision, the RO noted that, inasmuch 
as the veteran's "night sweats" were considered a symptom of 
his now service-connected post-traumatic stress disorder, his 
appeal as to that particular issue was considered satisfied.  
Under the circumstances, the sole issues remaining for 
appellate review are those listed on the title page of this 
decision.


FINDINGS OF FACT

1.  A chronic low back disability, to include degenerative 
disc disease and/or osteoarthritis of the lumbar spine, is 
not shown to have been present in service or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.

2.  The veteran's service-connected hypertension is presently 
characterized by systolic pressures ranging from 110 to 140, 
and diastolic pressures ranging from 70 to 100, with a need 
for continuous medication.



CONCLUSIONS OF LAW

1.  A chronic low back disability, to include degenerative 
disc disease and/or degenerative joint disease of the lumbar 
spine, was not incurred in or aggravated by active military 
service, nor may osteoarthritis of the lumbar spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.951, 4.104, Diagnostic Code 7101 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the 
timeliness requirement, as the statute had not yet been 
enacted.  In Pelegrini, the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timeliness requirements of the notice.  
However, the Court did note that, in such cases, the veteran 
would still be entitled to a "VCAA content-complying notice" 
and the proper subsequent VA process.  See Pelegrini, supra.

In the present case, in correspondence of August 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to submit any further evidence in his 
possession which pertained to his claims.


The veteran and his representative were also provided with a 
copy of the appealed rating decision(s), as well as a 
Statement of the Case, and various Supplemental Statements of 
the Case.  These documents provided the veteran and his 
representative with the reasons for the determinations made 
regarding the veteran's claims, and the requirement to submit 
evidence establishing a nexus between the veteran's current 
low back disability and some incident or incidents of 
service, as well as increased severity of his service-
connected hypertension.  By way of these documents, the 
veteran and his representative were also specifically 
informed of the cumulative evidence previously provided to 
the VA, or obtained by the VA on the veteran's behalf.  In 
point of fact, all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting, and what evidence the VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in August 2003 was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Under the facts of this case, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, to decide the appeal 
would not be prejudicial to the claimant.

Factual Background

A review of the record in this case reveals that a portion of 
the veteran's service medical records are unavailable, 
inasmuch as those records were apparently destroyed in a fire 
at the National Personnel Records Center in 1973.  Available 
service clinical records disclose that, in September 1964, 
the veteran was seen for complaints of urinary frequency and 
dysuria, as well as back pain.  In December 1964, the veteran 
was heard to complain of a cold and back pain.  Reportedly, 
the veteran had experienced a one-week history of nasal 
congestion and rhinorrhea, as a well as a productive cough.  
At the time of evaluation, the veteran gave a long history of 
chronic low-grade low back pain.  A physical examination was 
entirely negative.  The clinical impression was resolved 
upper respiratory infection, and history of back pain.

A service medical examination conducted in February 1967 was 
entirely negative for evidence of low back problems.  At the 
time of the veteran's service separation examination in 
December 1968, a physical evaluation of his spine and 
musculoskeletal system was entirely within normal limits, and 
no pertinent diagnosis was noted.

VA general medication examinations conducted in October 1969 
and October 1970 were negative for history, complaints, or 
abnormal findings indicative of the presence of low back 
problems.

Private outpatient treatment records covering the period from 
April 1977 to December 1992 show treatment during that time 
for various medical problems.  In an entry of April 1977, the 
veteran was heard to complain of pain in his right lower 
back.  When questioned, the veteran denied any previous back 
problems.  Reportedly, the veteran had injured his back while 
loading a truck at work.  Physical examination revealed some 
evidence of tenderness of the right lumbar paravertebral 
musculature.  Radiographic studies of the veteran's 
lumbosacral spine were within normal limits.  The clinical 
impression was contusion and sprain of the right lumbar 
muscles.

A private outpatient treatment record dated in May 1977 was 
significant for a clinical impression of resolving 
lumbosacral sprain.

At the time of a private medical examination in December 
1984, it was noted that the veteran had been involved in a 
motor vehicle accident, during the course of which he had hit 
his left knee and lower back.  Reportedly, the veteran had 
recovered from his lumbar spine problems, but continued to 
experience pain in his left knee.  The examiner noted that 
while the veteran had previously injured his back in 1977, he 
had fully recovered from that injury.  On physical 
examination, the veteran's lumbar spine showed no evidence of 
spasm, tenderness, or masses.  Limitation of straight leg 
raising and the Fabere sign were not present, and range of 
motion was complete.  The pertinent diagnosis was sprain of 
the lumbar spine.  The examiner again noted that the veteran 
had "fully recovered" from his lumbar spine injuries, and 
therefore required no treatment.

During the course of private outpatient treatment in December 
1992, the veteran's blood pressure was 140/100.  The 
pertinent diagnosis was hypertension, for which the veteran 
was receiving medication.

At the time of a VA Agent Orange protocol examination in 
September 1996, the veteran's spine was within normal limits.

In late September 1996, the veteran underwent a Persantine 
Thallium stress test at a VA medical facility.  That 
evaluation showed a baseline blood pressure of 120/80, with a 
Stage I blood pressure of 120/84, a Stage II blood pressure 
of 108/60, a Stage III blood pressure of 110/70, and a 
recovery blood pressure of 110/60.

On VA orthopedic examination in February 1997, the veteran 
gave a history of a helicopter crash in Vietnam, at which 
time he hurt his back.  Reportedly, at the time of that 
incident, the veteran had been hospitalized for a few days.  
However, he was apparently told that "nothing was broken."

When questioned, the veteran stated that he experienced low 
back pain several times a week, for which he took medication.  
Physical examination was negative for the presence of any 
vertebral body, disc space, SI joint, sacral, or 
paravertebral muscle tenderness.  There was no evidence of 
any back spasm, and tests of straight leg raising were 
negative bilaterally.  Both the patellar and Achilles deep 
tendon reflexes were symmetrical.  Radiographic studies of 
the veteran's lower back revealed the presence of some 
degenerative joint and disc disease at the level of the 4th 
and 5th lumbar vertebrae.  The pertinent diagnosis was 
probable degenerative joint disease of the back.

At the time of a VA Agent Orange protocol examination in 
February 1997, the veteran's blood pressure was 130/88 in the 
sitting position.  The pertinent diagnosis was hypertension.

During the course of a VA hypertension examination in June 
1998, the veteran gave a history of hypertension since the 
age of 28.  Reportedly, the veteran was receiving medication 
for control of his hypertension.  On physical examination, 
the veteran's blood pressure was 120/80, with no evidence of 
any postural change.  The pertinent diagnosis was 
hypertension.

VA records covering the period from September 1996 to March 
2000 were received in March 2000, showing treatment during 
that time for various medical problems, including 
hypertension.  At the time of VA outpatient treatment in 
April 1998, the veteran's blood pressure was 122/80.

In April 2000, an additional VA hypertension examination was 
accomplished.  At the time of examination, the veteran gave a 
40-year history of hypertension.  Reportedly, the veteran 
took medication for control of his hypertension.  On physical 
examination, the veteran's pulse was 72 and regular.  Blood 
pressure was 140/100, with no evidence of any postural 
change.  The pertinent diagnosis was hypertension.  Noted at 
the time of examination was that the veteran's blood pressure 
was only "moderately controlled."

Received on or after June 2003 were various VA records 
covering the period from March 2000 to May 2003.  Those 
records show treatment for, among other things, hypertension.  
Over the course of that period, the veteran's systolic blood 
pressure ranged from 110 to 140, while his diastolic blood 
pressure ranged from 70 to 90.  The highest blood pressure 
measurements recorded were 140/82 and 132/90, while the 
lowest blood pressure measurement was 110/70.

Analysis

Service Connection for a Low Back Disorder

The veteran in this case seeks service connection for a low 
back disorder, claimed as degenerative disc and/or joint 
disease (i.e. arthritis) at the level of the 4th and 
5th lumbar vertebrae.  In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Moreover, where a veteran served continuously for 90 
days or more during a period of war, or doing peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In the present case, service medical records are negative for 
evidence of a chronic low back disability.  While in 
September 1964 he complained of low back pain associated with 
urinary complaints and in December 1964, he gave a history of 
chronic low grade low back pain, a physical examination 
conducted at that time was entirely within normal limits.  
Moreover, a subsequent service medical examination in 
February 1967 was entirely negative for any evidence 
whatsoever of a low back disability.  At the time of the 
veteran's service separation examination in December 1968, 
his spine and musculoskeletal system were within normal 
limits, and no pertinent diagnosis was noted.  VA general 
medical examinations conducted in October 1969 and October 
1970 were similarly negative for evidence of a chronic low 
back disability.  The earliest clinical indication of the 
presence of a potentially chronic low back disorder is 
revealed by a private outpatient treatment record dated in 
April 1977, at which time the veteran received a diagnosis of 
contusion and sprain of the right lumbar musculature.  
Significantly, at the time of that entry, the veteran denied 
any previous back problems.  Rather, by the veteran's own 
admission, he had injured his lower back on the job while 
loading a truck.

The Board observes that, on VA orthopedic examination in 
February 1997, the presence of degenerative joint and disc 
disease at the level of the 4th and 5th lumbar vertebrae was 
noted.  However, at no time, either in service or thereafter, 
has there been shown any demonstrated nexus between the 
veteran's current low back problems and some incident or 
incidents of his period of active military service.  Even 
assuming, for the sake of argument, that the veteran was, in 
fact, involved in a helicopter crash in Vietnam, there is no 
evidence that, as a result of that crash, he sustained any 
chronic disability of his lower back.  As noted above, the 
sole indication of complaints or treatment for a low back 
disorder in service occurred in conjunction with treatment 
for a "cold."

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current low back 
pathology, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active service.  Accordingly, service connection 
for a low back disorder must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


Increased Rating for Hypertension

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The Board notes that, effective January 12, 1998, the 
schedular criteria for the evaluation of service-connected 
cardiovascular disorders (including hypertension) underwent 
revision.  Thus, the veteran's claim for an increased 
evaluation for service-connected hypertension will be 
considered under the pertinent regulations effective both 
before and after the January 12, 1998 changes to the Rating 
Schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995).  
However, the revised regulations cannot be applied prior to 
the effective date of the revision.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  

In the present case, at the time of a VA stress test in 
September 1996, serial blood pressures were 120/80, 120/84, 
108/60, 110/70, and 110/60.  A subsequent VA Agent Orange 
protocol examination in February 1997 showed a blood pressure 
of 130/88 in the sitting position.  As of the time of a VA 
hypertension examination in June 1998, the veteran's blood 
pressure was 120/80.  While on recent VA hypertension 
examination in April 2000, the veteran's blood pressure was 
described as only "moderately" controlled (as exemplified by 
a measurement of 140/100), subsequent blood pressure 
measurements showed systolic pressures ranging from 110 to 
140, with diastolic pressures from 70 to 90.  During the 
period from March 2000 to May 2003, the highest blood 
pressures recorded were 140/82 and 132/90, while the lowest 
blood pressure was 110/70.

Pursuant to those regulations in effect prior to January 12, 
1998, a 20 percent evaluation is warranted for service-
connected hypertension where there is a diastolic pressure of 
predominantly 110 or more, with definite symptoms.  A 
40 percent evaluation under the same schedular criteria would 
require demonstrated evidence of a diastolic pressure of 
predominantly 120 or more, with moderately severe 
symptomatology.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective prior to January 12, 1998).

Under the current schedular criteria in effect for the 
evaluation of service-connected hypertension, a 20 percent 
evaluation is warranted where there is a diastolic pressure 
of predominantly 110 or more, or a systolic pressure of 
predominantly 200 or more.  A 40 percent evaluation, under 
those same criteria, would require demonstrated evidence of a 
diastolic pressure of predominantly 120 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (effective January 12, 1998).

As is clear from the above, the veteran's hypertension does 
not meet the requirements for an increased rating under the 
either the "old" criteria effective prior to January 12, 
1998, or under the "amended" schedular criteria which became 
effective on that date.  While it is true that, in the past 
and currently, the veteran has required medication to control 
his service-connected hypertension, there is no indication 
that he currently exhibits the requisite systolic or 
diastolic pressures necessary for an increased evaluation.  
In point of fact, the 20 percent evaluation currently in 
effect for service-connected hypertension is maintained only 
because of its "protected" status, having been in effect in 
excess of 20 years.  See 38 C.F.R. 
§ 3.951 (2003).

The Board has taken into consideration the request of the 
veteran's accredited representative that he (i.e., the 
veteran) be afforded an additional VA examination prior to a 
final adjudication of his claim for an increased rating for 
essential hypertension.  However, following a review of the 
entire evidence of record, the Board is of the opinion that 
such an examination would service no useful purpose.  While 
it is true that the veteran last underwent a VA hypertension 
examination for compensation purposes in April 2000, there 
are currently of record numerous blood pressure measurements 
taken during the period from March 2000 to May 2003.  Such 
records, when taken in conjunction with the other pertinent 
evidence on file, are sufficient to evaluate the current 
severity of the veteran's service-connected hypertension.  
Accordingly, the need for an additional VA examination has 
not been demonstrated.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a low back disorder, claimed as 
degenerative disc disease and/or arthritis at the level of 
the 4th and 5th lumbar vertebrae, is denied.

An evaluation in excess of 20 percent for hypertension is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



